Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 3-19-19 have been accepted by the examiner.

Specification
The title of the invention has a typographical error, and “VIRTURE” should instead be “VIRTUAL.”

Claim Objections
Claims 8 and 20 are objected to because of the following informalities:  Claim 8, in line 4, and claim 20, also in line 4, currently have a typographical error and “are arrange is parallel” should instead be “are arranged in parallel.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/01767650) in view of Rucinski (US 3,616,732).
Regarding claim 1, Huang (Fig. 1 and 2) discloses an optical assembly, comprising:
a light-transmitting device (including each of the 112 in 100R and 100L) configured to receive light of a left-eye display image and light of a right-eye display image (from 110, seen in the top and bottom of Fig. 1), and to transmit the light of the left-eye display image (as part of 100L) and the light of the right-eye display image (as part of 100R) to a light-converging device (P1),
wherein the light-converging device (including each of the P1 in 100R and 100L) is configured to converge the light (“P1 of the present disclosure may be any lenses capable of converging light beams” as discussed in [0020]) of the left-eye display image (as seen in Fig. 2) and the light of the right-eye display image (similarly to as shown in Fig. 2, but for the right eye 100R, see [0016]) to a light-reflecting device (the light from E is transmit through A1 and A2 to light-reflecting device S1 and S2), 
wherein the light-reflecting device (including each of the S1 and S2 in 100R and 100L) is configured to reflect light of the first display image to a left eye of a user (as seen in Fig. 2, IMGin is transmit through E and P1, then reflected off of S1 and S2 to the left eye of the user as IMGout, also discussed in [0020]), and to reflect light of the second display image to a right eye of the user (similarly to as discussed above, Fig. 1 shows the light-reflecting device S1 and S2 also exists for the right eye).
However, although Huang teaches that the light-converging device P1 emits converging light beams with a narrowing spread, Huang fails to specifically teach or suggest wherein a size of a first display image formed by converging the light of the left-eye display image is smaller than a size of the left-eye display image, and a size of a second display image formed by converging the light of the right-eye display image is smaller than a size of the right-eye display image.
Rucinski (Fig. 4) discloses an optical assembly wherein a light-converging device (61) is configured to converge the light a display image (display image light 64 from 63 enters lens 61 and “the light rays are deflected inward so as to produce convergence of the light rays” as discussed in column 4, lines 10-11), wherein a size of a first display image (D2) formed by converging the light of the display image (using lens 61 as discussed above) is smaller than a size of the display image (“the optical lens system converging a light beam so as to produce a smaller image on a sensitized phosphorus screen” discussed in column 2, lines 26-27).
Therefore, it is well known that a converging lens (eg. 61 of Rucinski) can be used to produce an output image that is smaller than the input image (as seen in Fig. 4), and so the combination of Huang and Rucinski would provide an optical assembly wherein a size of a first display image (output by P1 in 100L of Huang) formed by converging the light of the left-eye display image (IMGin from 110 in 100L) is smaller than a size of the left-eye display image (P1 converges light, as discussed in [0020] of Huang, while Rucinski teaches that converging light produces a smaller output image size), and a size of a second display image formed by converging the light of the right-eye display image is smaller than a size of the right-eye display image (100R operates similarly to 100L, see [0016] of Huang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang so the converging lenses produce a first and second image that is smaller than the left-eye and right-eye images as taught by Rucinski because converging a light beam to produce a smaller image is well-known in the field of optics, and a smaller image requires less space to direct towards a user’s eye, allowing the optical assembly to be smaller as well.

Regarding claim 2, Huang and Rucinski disclose an optical assembly as discussed above, and Huang further discloses wherein the light-transmitting device is an optical prism (112 is an optical prism, called a “total reflection prism” in [0017]).

Regarding claim 3, Huang and Rucinski disclose an optical assembly as discussed above, and Huang further discloses wherein the light-converging device comprises:
a left-eye lens (the lens P1 in 100L, shown in both Fig. 1 and 2), configured to converge the light of the left-eye display image to the light-reflecting device (as discussed above and in [0020], P1 is “capable of converging light beams”); and
a right-eye lens (the lens P1 in 100R, shown unlabeled in Fig. 1), configured to converge the light of the right-eye display image to the light-reflecting device (similarly to as discussed above regarding the left-eye lens).

Regarding claim 4, Huang and Rucinski disclose an optical assembly as discussed above, and Huang further discloses wherein the left-eye lens and the right-eye lens are both convex lenses (discussed in [0019], P1 is comprised of convex lenses A1 and A2).

Regarding claim 5, Huang and Rucinski disclose an optical assembly as discussed above, and Huang further discloses wherein the light-reflecting device comprises an illuminant shield (S1), wherein the illuminant shield is arranged on an optical path of emergent light of the light-converging device (as seen in Fig. 2, S1 receives the light emit from P1), and the illuminant shield is configured to display the first display image and the second display image (the left and right images corresponding to IMGin, as discussed in [0015], are transmit to S1 via P1), and reflect the light of the first display image and the light of the second display image (“The light beams of the input image IMGin are transmitted to the first reflecting mirror S1 via the first positive lens assembly P1, reflected by the first reflecting mirror S1” as discussed in [0018]).

Regarding claim 9, Huang and Rucinski disclose an optical assembly as discussed above, and Huang further discloses a virtual reality (VR) device (“virtual reality (VR) system” discussed in [0006]), comprising the optical assembly as discussed above.

Regarding claim 10, Huang and Rucinski disclose a VR device as discussed above, and Huang further discloses the device comprising:
a left-eye display screen (110 in 100L, see also [0005] which discusses “a small screen for each of the eyes”), configured to display the left-eye display image (110 provides an image IMGin which is displayed to the user’s left eye as IMGout, also discussed in [0021]); and
a right-eye display screen (110 in 100R, similarly to as discussed above), configured to display the right-eye display image (again, similarly to the left eye discussed above, using 100R instead of 100L).

Regarding claim 11, Huang and Rucinski disclose an optical assembly as discussed above, and Huang further discloses wherein the light-reflecting device comprises an illuminant shield (S1), wherein the illuminant shield is arranged on an optical path of emergent light of the light-converging device (as seen in Fig. 2, S1 receives the light emit from P1), and the illuminant shield is configured to display the first display image and the second display image (the left and right images corresponding to IMGin, as discussed in [0015], are transmit to S1 via P1), and reflect the light of the first display image and the light of the second display image (“The light beams of the input image IMGin are transmitted to the first reflecting mirror S1 via the first positive lens assembly P1, reflected by the first reflecting mirror S1” as discussed in [0018]).

Regarding claim 12, Huang and Rucinski disclose a VR device as discussed above, and Huang further discloses wherein the light-transmitting device is an optical prism (112 is an optical prism, called a “total reflection prism” in [0017]).

Regarding claim 13, Huang and Rucinski disclose a VR device as discussed above, and Huang further discloses the device comprising:
a left-eye display screen (110 in 100L, see also [0005] which discusses “a small screen for each of the eyes”), configured to display the left-eye display image (110 provides an image IMGin which is displayed to the user’s left eye as IMGout, also discussed in [0021]); and
a right-eye display screen (110 in 100R, similarly to as discussed above), configured to display the right-eye display image (again, similarly to the left eye discussed above, using 100R instead of 100L).

Regarding claim 14, Huang and Rucinski disclose a VR device as discussed above, and Huang further discloses wherein the light-converging device comprises:
a left-eye lens (the lens P1 in 100L, shown in both Fig. 1 and 2), configured to converge the light of the left-eye display image to the light-reflecting device (as discussed above and in [0020], P1 is “capable of converging light beams”); and
a right-eye lens (the lens P1 in 100R, shown unlabeled in Fig. 1), configured to converge the light of the right-eye display image to the light-reflecting device (similarly to as discussed above regarding the left-eye lens).

Regarding claim 15, Huang and Rucinski disclose a VR device as discussed above, and Huang further discloses the device comprising:
a left-eye display screen (110 in 100L, see also [0005] which discusses “a small screen for each of the eyes”), configured to display the left-eye display image (110 provides an image IMGin which is displayed to the user’s left eye as IMGout, also discussed in [0021]); and
a right-eye display screen (110 in 100R, similarly to as discussed above), configured to display the right-eye display image (again, similarly to the left eye discussed above, using 100R instead of 100L).

Regarding claim 16, Huang and Rucinski disclose a VR device as discussed above, and Huang further discloses wherein the left-eye lens and the right-eye lens are both convex lenses (discussed in [0019], P1 is comprised of convex lenses A1 and A2).

Regarding claim 17, Huang and Rucinski disclose a VR device as discussed above, and Huang further discloses wherein the light-reflecting device comprises an illuminant shield (S1), wherein the illuminant shield is arranged on an optical path of emergent light of the light-converging device (as seen in Fig. 2, S1 receives the light emit from P1), and the illuminant shield is configured to display the first display image and the second display image (the left and right images corresponding to IMGin, as discussed in [0015], are transmit to S1 via P1), and reflect the light of the first display image and the light of the second display image (“The light beams of the input image IMGin are transmitted to the first reflecting mirror S1 via the first positive lens assembly P1, reflected by the first reflecting mirror S1” as discussed in [0018]).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Rucinski as applied to claims 5 and 17 above, and further in view of Murray et al. (US 9,459,457).
Regarding claim 6, Huang and Rucinski disclose an optical assembly as discussed above, and Huang further discloses wherein the light-reflecting device further comprises a mirror (S2), wherein the mirror is arranged on an optical path of the light reflected by the illuminant shield (S2 receives the light from S1 as seen in Fig. 2), and the mirror is configured to reflect the light of the first display image reflected by the illuminant shield to the left eye of the user (the image light reflected from S1 is further reflected by S2 to the user’s left eye as IMGout, as seen in Fig. 2), and reflect the light of the second display image reflected by the illuminant shield to the right eye of the user (similarly to as discussed above, the operation of right eye 100R is similar to the left eye 100L shown in Fig. 2, see [0016]).
However, Huang and Ruckinski fail to specifically teach that the mirror is a “plane” mirror.
Murray (Fig. 17A) discloses an optical assembly, comprising:
a light-transmitting device (1020) configured to transmit the light of the left-eye display image (on the left side of the display) and the light of the right-eye display image (on the right side of the display) to a light-converging device (1710),
wherein the light-converging device (1710) is configured to focus the light (“image focusing is performed by field lens 1710” as discussed in column 17, lines 2-3) to a light-reflecting device (1720 and 1740), 
wherein the light-reflecting device (1720 and 1740) is configured to reflect light of the first display image to a left eye of a user (“one image is projected onto a portion of eyepiece 40 that is exclusively viewed by the left eye” as discussed in column 8, lines 55-57), and to reflect light of the second display image to a right eye of the user (“the other image is projected onto a portion of eyepiece 40 that is exclusively viewed by the right eye” as discussed in column 8, lines 57-58),
wherein the light-reflecting device comprises an illuminant shield (1720); and
wherein the light-reflecting device further comprises a plane mirror (1740, called an “eyepiece,” with column 4, line 29 discusses how the eyepiece is a “planar” reflective surface), wherein the plane mirror is arranged on an optical path of the light reflected by the illuminant shield (“reflected off a reflecting surface 1720… onto an eyepiece 1740” as discussed in column 16 line 67 to column 17, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and Rucinski so the mirror is a plane mirror as taught by Murray because a planar mirror does not transform the optics of the system (“an eyepiece typically does not perform an optical transformation, as is done by lens for corrective glasses, which correct for vision defects” as discussed in column 3, lines 37-40) which can simplify manufacturing and reduce costs.

Regarding claim 18, Huang and Rucinski disclose a VR device as discussed above, and Huang further discloses wherein the light-reflecting device further comprises a mirror (S2), wherein the mirror is arranged on an optical path of the light reflected by the illuminant shield (S2 receives the light from S1 as seen in Fig. 2), and the mirror is configured to reflect the light of the first display image reflected by the illuminant shield to the left eye of the user (the image light reflected from S1 is further reflected by S2 to the user’s left eye as IMGout, as seen in Fig. 2), and reflect the light of the second display image reflected by the illuminant shield to the right eye of the user (similarly to as discussed above, the operation of right eye 100R is similar to the left eye 100L shown in Fig. 2, see [0016]).
However, Huang and Ruckinski fail to specifically teach that the mirror is a “plane” mirror.
Murray (Fig. 17A) discloses a VR device, comprising:
a light-transmitting device (1020) configured to transmit the light of the left-eye display image (on the left side of the display) and the light of the right-eye display image (on the right side of the display) to a light-converging device (1710),
wherein the light-converging device (1710) is configured to focus the light (“image focusing is performed by field lens 1710” as discussed in column 17, lines 2-3) to a light-reflecting device (1720 and 1740), 
wherein the light-reflecting device (1720 and 1740) is configured to reflect light of the first display image to a left eye of a user (“one image is projected onto a portion of eyepiece 40 that is exclusively viewed by the left eye” as discussed in column 8, lines 55-57), and to reflect light of the second display image to a right eye of the user (“the other image is projected onto a portion of eyepiece 40 that is exclusively viewed by the right eye” as discussed in column 8, lines 57-58),
wherein the light-reflecting device comprises an illuminant shield (1720); and
wherein the light-reflecting device further comprises a plane mirror (1740, called an “eyepiece,” with column 4, line 29 discusses how the eyepiece is a “planar” reflective surface), wherein the plane mirror is arranged on an optical path of the light reflected by the illuminant shield (“reflected off a reflecting surface 1720… onto an eyepiece 1740” as discussed in column 16 line 67 to column 17, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and Rucinski so the mirror is a plane mirror as taught by Murray because a planar mirror does not transform the optics of the system (“an eyepiece typically does not perform an optical transformation, as is done by lens for corrective glasses, which correct for vision defects” as discussed in column 3, lines 37-40) which can simplify manufacturing and reduce costs.

Allowable Subject Matter
Claims 7, 8, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, Huang, Rucinski, and Murray disclose an optical assembly as discussed above, however fail to teach or suggest wherein a geometric center of the optical prism, a geometric center of the left-eye lens, a geometric center of the right-eye lens, and a geometric center of the illuminant shield are arranged on a same plane.
Futterer (Fig. 9) discloses an optical assembly wherein the centers of many elements appear to be arranged on a same plane (for example, the centers of 200, lens 810, and illuminant shield 920 are all arranged along the same dashed line), however does not specify the “geometric center.”

Therefore, each of the currently cited references of record fails to teach or suggest “wherein a geometric center of the optical prism, a geometric center of the left-eye lens, a geometric center of the right-eye lens, and a geometric center of the illuminant shield are arranged on a same plane” when combined with each of the other currently cited claim limitations.

Claim 19 recites substantially identical limitations as claim 7, merely being dependent upon claim 18 instead of claim 6, and so would be allowable for the same reasons as discussed above.

Claims 8 and 20 are dependent upon claims 7 and 19, and so would be allowable for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691